PECK, J.;
Epitomized Opinion.
A petition by the U. S. for taxes and penalties claimed under the Volstead Act, against one previously convicted of having “had in his possession for sale intoxicating liquors” and seeking the enforcement of a lien asserted by the revenue collector, against the real estate of the said offender, for such tax, not averring either manufacture or sale, because defendant. fails to state a cause of action. Section 35 of said act. authorizing the tax and penalty only upon evidence of illegal manufacture or sale of intoxicating liquor, and does not warrant such assessment against one merely having possession, although for the purposes of sale. Demurrer sustained.